—Order, Supreme Court, New York County (Saralee Evans, J.), entered January 18, 2002, which denied defendant Asti’s motion and the cross motions of defendants 13 East 12th and City of New York for summary judgment to dismiss the complaint and all cross claims in this trip-and-fall personal injury case, unanimously reversed, on the law, without costs, and the motion and cross motions for summary judgment granted. The Clerk is directed to enter judgment dismissing the complaint and all cross claims.
While there is no “minimal dimension test,” in this case the defect should have been found to be trivial and nonactionable as a matter of law, and the complaint should have been dismissed (Trincere v County of Suffolk, 90 NY2d 976, 977 [1997]). Plaintiffs contention that defendants 13 East 12th and Asti made special use of the sidewalk near the site of decedent’s injury is inapposite, since the alleged special use was not shown to be connected in any way to the trip and fall. Concur— Tom, J.P., Mazzarelli, Ellerin, Williams and Marlow, JJ.